Citation Nr: 0324353	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-08 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 12, 
1995 for the grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board attempted to notify the veteran of the provisions 
of the VCAA and his obligations under the law by sending a 
letter dated in February 2003.  However, a recent decision by 
the United States Court of Appeals for the Federal Circuit 
has impacted the Board's ability to send this type of letter.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F3d 1339 (Fed. Cir. 2003).  The decision noted that 
38 C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C.A. § 5103, which allows a one year period.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the veteran with 
regards to his claim, and the case must be remanded to the RO 
for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify the 
appellant of the applicable provisions of the 
VCAA, including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  He must be permitted the statutory 
period of time to respond.  

2.  The RO should then readjudicate the claim 
for an effective date earlier than October 12, 
1995 for the grant of service connection for 
post traumatic stress disorder (PTSD).  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should be 
furnished to the veteran, and he should be 
afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




